Citation Nr: 1044888	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  04-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability.  

2.  Entitlement to service connection for chronic fatigue 
syndrome.  

3.  Entitlement to service connection for chronic sinusitis.  

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 
1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was initially presented to the Board in March 2007, 
and again in June 2009.  On each occasion, it was remanded for 
additional development.  The required development has been 
completed and this case is appropriately before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for an acquired 
psychiatric disability and chronic fatigue syndrome, and for a 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Competent evidence has been presented of a current diagnosis of 
chronic sinusitis which had its onset during active military 
service.  


CONCLUSION OF LAW

Chronic sinusitis was incurred during active military service, 
and service connection for this disability is thus warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue on appeal given the 
favorable nature of the Board's decision with regard to the 
pending claim.  

The Veteran seeks service connection for chronic sinusitis.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant shall be 
given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Veteran's service treatment records indicate he was seen on 
several occasions during service for sinus-related impairment.  A 
September 1966 clinical notation reflects a 3-4 year history of 
head colds, congestion in the throat, and sinus drainage.  On 
physical evaluation, his nasal turbines were edematous.  The 
final impression was of allergic rhinitis.  He again sought 
treatment in October 1966 for a 3-year history of recurrent nasal 
drip, and he was given Actifed.  On a periodic service physical 
in February 1982, the Veteran reported a history of chronic or 
frequent colds, characterized by frequent sinus attacks and a 
chronic cough.  The Veteran was noted to be a smoker.  

The Veteran has asserted onset of a chronic sinus disability 
during military service.  As a layperson, he is not capable of 
making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Nevertheless, lay statements may be competent 
evidence to support a claim for service connection if they 
reflect the occurrence of lay-observable events or the presence 
of disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  In the present case, the 
Board finds that sinus attacks, characterized by sinus pain and 
nasal congestion and drainage, are events subject to lay 
observation, and the Veteran's statements therein therefore can 
be accepted as competent evidence.  Additionally, in the absence 
of evidence to the contrary, the Board finds the Veteran to be a 
credible witness in this regard.  

Post-service VA and military medical records confirm a current 
diagnosis of sinusitis, verified by X-ray and CT scans, according 
to an October 2008 VA examination report.  A VA examination to 
determine the etiology of the Veteran's sinusitis was afforded 
him in August 2009.  The VA examiner reviewed the claims file in 
conjunction with the examination.  A current diagnosis of 
sinusitis was confirmed, and the examiner noted 1965 as the date 
of onset.  In specifically addressing the etiology of the 
Veteran's sinusitis, the examiner stated it would require 
"resort to mere speculation" to determine if this disability 
was "induced or worsened by his military service."  The Board 
notes, however, that this statement is a mischaracterization of 
the legal standard for the award of service connection.  A 
Veteran need not demonstrate that a claimed disability was caused 
by military service; he merely must show that the claimed 
disability was incurred during military service, and was not the 
result of willful misconduct or the abuse of alcohol or drugs.  
See 38 U.S.C.A. §§ 1110, 1131.  In the present case, the Board 
finds that the record contains competent evidence of onset of 
sinus symptomatology during military service, with continuity of 
symptomatology since that time, resulting in a current diagnosis 
of chronic sinusitis which, according to the August 2009 VA 
examination report, had its onset in 1965, during the Veteran's 
active military service.  Affording the Veteran the full benefit 
of the doubt, service connection for chronic sinusitis is thus 
granted.  See 38 U.S.C.A. § 5108.  


ORDER

Entitlement to service connection for chronic sinusitis is 
granted.  


REMAND

The Veteran also seeks service connection for chronic fatigue 
syndrome.  This issue was previously presented to the Board in 
June 2009, at which time it was remanded for a VA medical 
examination and opinion.  See 38 U.S.C.A. § 5103A(d).  Such an 
examination was afforded the Veteran in June 2009; however, for 
reasons to be discussed below, the Board finds the examination 
inadequate, and remand is required to clarify the opinions 
provided therein.  

First, the Board notes that the June 2009 VA examination report 
is unclear as to whether a current diagnosis of chronic fatigue 
syndrome is warranted.  At one point in the examination report, 
the examiner states "No" in response to the question of whether 
at least six of the ten diagnostic criteria for chronic fatigue 
syndrome have been met.  Later in the same report, the examiner 
then however discusses the Veteran's chronic fatigue syndrome in 
the present tense, suggesting a current diagnosis is warranted.  
As the Board is prohibited for making its own medical judgments 
and conclusions, clarification is required.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Next, the Board notes that while an opinion was given regarding 
the etiology of the Veteran's claimed chronic fatigue syndrome, 
this opinion is unclear, and appears to apply the wrong legal 
standard.  Specifically, the examiner stated he was unable, 
without resorting to "mere speculation", to determine whether 
the Veteran's chronic fatigue syndrome was "induced or worsened 
by his military service."  As the Board has already discussed, 
however, the Veteran need not demonstrate that a claimed 
disability was caused by military service; he merely must show 
that the claimed disability was incurred during military service, 
and was not the result of willful misconduct or the abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 1110, 1131.  In the present 
case, a new opinion is required to address whether onset of 
chronic fatigue syndrome during military service has been 
demonstrated.  

The Veteran has also perfected an appeal of his service 
connection claim for an acquired psychiatric disability.  
According to a June 2009 VA examination report, the Veteran has a 
possible mood disorder with dysphoric mood secondary to his 
various medical issues.  The examiner further stated the 
Veteran's mood disorder was secondary to his complaints of 
chronic fatigue.  As the issue of entitlement to service 
connection for chronic fatigue syndrome is pending before VA, the 
issue of entitlement to service connection for a psychiatric 
disability is therefore inextricably-intertwined, and must be 
deferred pending resolution of the latter claim.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Finally, as noted in the introduction, the Veteran has perfected 
an appeal of his claim for a TDIU; however, although the Veteran 
has been granted within this decision service connection for 
chronic sinusitis, he has yet to be assigned an initial rating 
for this disability by the RO, the agency of original 
jurisdiction.  Hence, the Veteran's TDIU claim is inextricably 
intertwined with his pending initial rating for sinusitis.  
Additionally, as noted above, two service connection claims 
remain pending before VA, and are potentially intertwined with 
his TDIU claim; therefore, his TDIU claim must be deferred 
pending assignment of the Veteran's initial rating and other 
development by the RO.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
with the appropriate specialist to determine 
the nature and etiology of any chronic 
fatigue syndrome.  The Veteran's claims 
folder must be made available to the examiner 
for review.  The examiner is to perform all 
necessary clinical testing and render all 
appropriate diagnoses.  Thereafter, the 
examiner should address the following 
questions:

a)  Is a current diagnosis of chronic 
fatigue syndrome demonstrated based on 
the physical findings and/or evidence 
of record?  If no, the examiner must 
give a complete rationale for this 
response, including reference to the 
diagnostic criteria for chronic fatigue 
syndrome, and must reconcile this 
answer with prior diagnoses of chronic 
fatigue syndrome.  

b)  If chronic fatigue syndrome is 
diagnosed, the examiner should then 
render an opinion as to whether it is 
at least as likely as not that any 
currently diagnosed chronic fatigue 
syndrome had its onset during service, 
or is secondarily related to a service-
connected disability.  In so deciding, 
the examiner is reminded that chronic 
fatigue syndrome, if diagnosed during 
military service, need not be caused by 
military service in order for service 
connection to be warranted.  

c)  If chronic fatigue syndrome is 
diagnosed and is not found to have 
begun during military service, the 
examiner should render an opinion as to 
whether a post-service diagnosis of 
chronic fatigue syndrome results from 
any in-service disease or injury, to 
include Agent Orange exposure, as 
alleged by the Veteran.  

The complete medical rationale for all 
opinions expressed must be provided.  If the 
examiner is unable to render a medical 
opinion without resort to speculation, the 
examiner must explain in detail why such an 
opinion cannot be rendered.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claims in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


